Citation Nr: 0022639	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  96-34 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES


1. Entitlement to service connection for a stomach condition, 
to include colon cancer.

2. Entitlement to service connection for a left arm 
condition.  

3. Entitlement to service connection for a neck condition.  

4. Entitlement to service connection for a right shoulder 
condition.  

5. Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION 

The veteran served on active duty from February 1953 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the VA 
RO, which denied service connection for stomach, left arm, 
neck and right shoulder conditions and diabetes mellitus.  

The veteran's sworn testimony was obtained at a July 1997 
hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) sitting in Newark, New Jersey 
(Travel Board hearing).  

In December 1997, the Board remanded the matter for 
development which has since been completed with regard to the 
issues adjudicated on the merits herein below.  (Additional 
requested development remains to be completed with regard to 
the claims of service connection for diabetes mellitus and a 
left arm disorder).  

In December 1997, the Board also referred to the RO for 
appropriate action, the veteran's claims of service 
connection for left and right arm disabilities secondary to 
kidney dialysis treatment received at the VA, under 
38 U.S.C.A. § 1151 (West 2000).  The RO failed to develop 
this matter.  Accordingly, while these matters are not 
inextricably intertwined with the issues presently on appeal, 
they are--once again--referred to the RO for all indicated 
development.  

FINDINGS OF FACT

1.  The veteran's claims of service connection for stomach, 
neck, and right shoulder disorders are not accompanied by 
competent medical evidence of current diagnoses.  

2.  A nexus between the veteran's current status post 
colectomy for carcinoma, and his prior service, is not 
demonstrated.  

3.  The claims of service connection for a stomach disorder, 
to include colon cancer, neck, and right shoulder disorders 
are not plausible.  


CONCLUSION OF LAW

The veteran's claims of service connection for stomach, to 
include colon cancer, neck, and right shoulder disorders are 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 and West 2000); 38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are incomplete, but 
were subject to a fire at the National Personnel Records 
Center (NPRC) in 1973.  Accordingly, the Board has a 
heightened duty to explain its findings.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

It appears from the three service medical records which have 
been salvaged that only the veteran's induction and discharge 
examination reports are available, and even these are 
partially damaged and include no dates.  However, the records 
specifically, and clearly, note that at the time of the 
veteran's qualification physical examination for transfer 
from active duty (effective in January 1955), an examining 
physician found the veteran to have had "[n]o serious 
injuries, operations[,] or diseases...[n]o Army 
hospitalization...[and] [n]o complaints of a medical nature...."  

As noted by the Board in its December 1997 Remand, in 
circumstances where a veteran's service medical records are 
unavailable due to no fault of his/her own, post-service 
evidence of treatment regarding the claimed disorders is 
especially critical.  In December 1997, the RO gave the 
veteran written notice of the sort of evidence necessary in 
such situations, including "buddy" statements, employment 
examination reports, and other sources of private treatment 
records.  No reply of the veteran is of record.  

The veteran and his representative contend, in essence, that 
service connection is warranted on a direct basis for 
stomach, to include colon cancer, neck and right shoulder 
disorders, based upon service incurrence. 

The veteran claims that he underwent surgery for colon cancer 
at a VA facility and that he has received treatment for all 
of his claimed disabilities from VA.  See Transcript of 
Travel Board hearing in July 1997.  The RO has obtained VA 
treatment records identified by the veteran regarding his 
claims adjudicated on the merits herein.  (The veteran's 
claims of service connection for diabetes mellitus, with end-
stage renal disease, and a left arm disorder are the subject 
of the following Board remand).  

The threshold question, as to the issues of entitlement to 
service connection for stomach, to include colon cancer, 
neck, and right shoulder conditions is whether the veteran 
has presented well-grounded claims.  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  

A veteran must satisfy three elements in order for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991).  Third, there must be evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as shown by medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Epps v. Gober, 
126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); See also, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Where, as in the instant case on appeal, the determinative 
issue involves medical diagnosis and etiology, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  With 
regard to non-medical matters, and in determining whether a 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  For the reasons discussed below, the Board finds 
that the veteran has not presented well-grounded claims for 
entitlement to service connection for stomach, to include 
colon cancer, neck and right shoulder conditions.  

Stomach, Neck and Right Shoulder Disorders

As noted above, the veteran's service medical records, albeit 
incomplete, show no treatment for any of his claimed 
disorders.  The post-service evidence of record, including 
both VA and private treatment records, are dated no earlier 
than August 1991, and are silent for any stomach, neck, or 
right shoulder treatment or diagnosis.  

As noted above, to sustain a well-grounded claim, the veteran 
must satisfy three elements.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  In 
the instant case on appeal, there is no evidence 
demonstrating current diagnoses of any stomach, neck, or 
right shoulder disorders.  While the veteran may indeed 
experience neck and/or right shoulder pain, or stomach upset, 
with no competent medical evidence of current diagnoses, well 
grounded claims are not presented.  Moreover, pain alone is 
not enough to show current disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  

In consideration that his service medical records are 
incomplete, however, even if in-service treatment were 
conceded, the Court has been clear that in the absence of 
evidence of current disability, there is no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); See also, 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 
F.3d 1464, 1468 (1997); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Accordingly, the claims of service connection for 
stomach, neck, and right shoulder disorders are denied as not 
well-grounded for lack of current diagnoses-irrespective of 
the fact that his service medical records are incomplete.  In 
the absence of evidence of a current disability, there can 
never be a valid claim.  Brammer; Rabideau, Supra.  These 
claims must fail as not well-grounded. Id. 

Colon Cancer 

The available service medical records are silent for any 
pertinent treatment or diagnosis.  In December 1997, the 
veteran was advised of the importance of his submitting post-
service evidence to support his claim.  No reply is of 
record.  

The post-service medical evidence of record, including both 
VA and private treatment records dated from August 1991, show 
treatment for colon cancer no earlier than 1991, and no 
treatment or diagnosis of any chronic "stomach disorder."  
A July 1998 VA treatment summary statement indicates that the 
veteran underwent a hemicolectomy in May 1992 for 
adenocarcinoma of the colon, with no recurrence since then.  
No medical evidence of record associates this diagnosis with 
the veteran's prior service, which ended many years-decades, 
earlier in January 1955.  

The Board notes that while the veteran is shown to have had 
treatment for colon cancer, the only evidence that this was 
associated with service is his own lay statements.  However, 
his lay assertions, to include hearing testimony, are not 
supported by any competent medical evidence of a link, or 
nexus, between recent colon cancer, first noted 36 years 
after his separation from service, and his prior service.  It 
is well established that lay persons cannot provide testimony 
when an expert opinion is required.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  (See also Moray v. Brown, 5 Vet. App. 
21 (1993) wherein the Court commented that lay assertions of 
medical causation will not suffice initially to establish a 
well-grounded claim).  Accordingly, the veteran's claim for 
service connection for colon cancer is not plausible; there 
is no basis to find his claim to be well-grounded.  

Conclusions

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of 
well-grounded claims for service connection for stomach, 
colon, neck and right shoulder disorders.  As such, VA is 
under no duty to assist the veteran in the development of the 
facts pertinent to these claims, to include having the 
veteran undergo VA examinations, or to otherwise develop the 
record.  See Epps, 126 F.3d at 1468; Yabut v. Brown, 6 Vet. 
App. 79 (1994).  Furthermore, the Board is not aware of the 
existence of any evidence, which, if obtained, would render 
any of the above discussed claims well grounded.  See 
McKnight v. Brown, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


ORDER

Service connection is denied for stomach, to include colon 
cancer, neck and right shoulder disorders.  


REMAND

The Court specifically mandated that a Board Remand confers 
on the veteran -- as a matter of law, the right to compliance 
with the Remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. 268 (1998).  The Court 
has indicated, moreover, that if the Board proceeds with 
final disposition of an appeal, and the Board Remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  

Given those pronouncements, and the continued need for the 
requested additional development, the Board finds that a 
Board Remand for such development is now required, even 
though it will, regrettably, further delay a decision in this 
matter.  See 38 C.F.R. §§ 3.327, 19.9 (1999).  

As noted by the Board in its December 1997 Board Remand, the 
veteran claims that he began receiving treatment for diabetes 
mellitus at the end of service and from a private physician 
as well as at a VA medical facility shortly after his 
separation from service in January 1955.  The post-service 
evidence of record shows no treatment for, or diagnosis of, 
diabetes mellitus, with end stage renal disease, prior to 
August 1991.  However, medical records obtained (per Board 
Remand request) from the Social Security Administration (SSA) 
include an August 1991 private hospital discharge summary 
significant for the notation of a 35-year history of diabetes 
mellitus.  

This record underscores the importance of the Board's 
December 1997 Remand request: the Board specifically 
requested that the RO obtain copies of any available VA 
treatment records from the VA Medical Center, East Orange, 
New Jersey, from January 1955 to the present.  As the VA RO 
failed to request copies of VA treatment records dated from 
January 1955 to January 1990, the Board requested development 
was not complete, and the matter is again remanded.  Stegall 
v. West, 11 Vet. 268 (1998); 38 C.F.R. §§ 3.327, 19.9.  

It is also emphasized that under Bell v. Derwinski, 2 Vet. 
App. 611 (1992), VA is deemed to have constructive knowledge 
of certain documents which are generated by VA agents or 
employees, including VA physicians.  Id. at 612-13.  If these 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  

As for the veteran's claim of service connection for a left 
arm disorder, he is shown to have undergone an "elective" 
operation at a VA hospital in October 1991 for a diabetes 
mellitus-related left arm disorder -- a significant vascular 
access problem for hemodialysis, for which he has since 
undergone several (at least five) operations due to 
hemodialysis and access complications.  As any available VA 
treatment records regarding diabetes mellitus might be 
pertinent to this apparently related claim, this claim should 
be readjudicated pending the requested development above.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1.  The RO should obtain and associate 
with the claims folder copies of any and 
all available VA treatment records from 
the VA Medical Center in East Orange, New 
Jersey, dated from January 1955 to 
October 1991.  

If no, or incomplete, records are 
available, then this should be clearly 
documented, with documentation of a full 
and complete explanation from an 
appropriate VA official. 

2.  The RO should review the records  
and/or response received in connection 
with the request above and determine if 
it is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with a copy of this Board 
Remand, for immediate corrective action.  

3.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for service 
connection for diabetes mellitus, with 
end state renal disease, and a left arm 
disorder, on the basis of all pertinent 
evidence of record, to include all that 
added to the record since the last 
supplemental statement of the case, and 
all applicable laws, regulations, and 
case law.  

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.  

4.  If any benefit sought by the veteran 
continues to be denied, then he, and his 
representative, should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond before his case is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

